Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a continuation application filed on 06/03/2021 in which claims 1-20 of the instant application are pending and ready for examination.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copies have been filed in the application of record.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statements submitted on 06/03/2021, 08/17/2021, 02/14/2022, and 04/05/2022.

Drawings

The Examiner contends that the drawings submitted on 06/03/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-19 of U.S. Patent No. 11,057,642. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 11,057,642, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-20 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Choi et al. (“CE3-related: Reduced number of reference samples for CCLM parameter calculation”) discloses determining, for a conversion between a current video block of a video that is a chroma block and a coded representation of the video, parameters of a cross-component linear model (CCLM) at least based on chroma samples from neighboring chroma samples of the current video block (Pages 1-3); applying the CCLM on luma samples located in a luma block corresponding to the current video block to derive prediction values of the current video block (Pages 1-3); and performing the conversion based on the prediction values (Pages 1-3). Choi was cited in applicant’s Information Disclosure Statement filed on 06/03/2021.

Wan et al. (“Non-CE3: CCLM Performance Of Extended Neighboring Region”) discloses determining parameters of a cross-component linear model (CCLM) at least based on two or more chroma samples from neighboring chroma samples of the current video block, wherein the two or more chroma samples are selected based on a CCLM mode of the current video block and availabilities of the neighboring chroma samples, wherein the CCLM mode of the current video block is one of a first CCLM mode that derives the parameters of CCLM based on left neighboring chroma samples and above neighboring chroma samples, a second CCLM mode that derives the parameters of CCLM based on left neighboring chroma samples and below-left neighboring samples, or a third CCLM mode that derives the parameters of CCLM based on above neighboring chroma samples and above-right neighboring chroma sample, wherein a width and a height of the current video block is W and H, respectively (Pages 1-2). Wan was cited in applicant’s Information Disclosure Statement filed on 06/03/2021.

Ramasubramonian et al. (US 2020/0154115) discloses a video coder that determines a boundary luma value and derives a chroma value that corresponds to the boundary luma value. The video coder may derive a first prediction model and a second prediction model based on the derived chroma value. The video coder may use the first prediction model to determine a first set of predicted chroma samples of a prediction block for the current block. The first set of predicted chroma samples corresponds to the luma samples of the prediction block that have values less than or equal to the boundary luma value. The video coder may use the second prediction model to determine a second set of predicted chroma samples of the prediction block. The second set of predicted chroma samples corresponds to the luma samples of the prediction block that have values greater than the boundary luma value (abstract).

Zhao et al. (US 2020/0154100) discloses a method of selecting a reference sample used to encode a current block in an encoded video bitstream using at least one processor includes determining that a constrained intra prediction (CIP) mode is enabled; determining that a neighboring sample of the current block belongs to a coding block that is coded using intra block copy (IBC) coding; based on the determining that the neighboring sample belongs to the coding block that is coded using the IBC coding, selecting the neighboring sample as the reference sample; and encoding the current block using intra prediction coding based on the reference sample (abstract).

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1, 15, 19, and 20, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

Claims 1-20 would be allowable if the above double patenting rejections are overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482